 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)


                 Hector Alejandro Tello-Ramirez                               CaseNumber: 3:19-mj-23183

                                                                             Robert C Schlein
                                                                             Defendant's Attorney

REGISTRATION NO. 88025298                                                                                          FILED
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                               AUG O8 2019
                                 ---~--------------!------------
 •   was found guilty to count(s)                                                    CLE_~K, us IJ'STl?JCT COURT
     after a plea of not guilty.                                                  BY              I .• u CA~(~°-~~~ ·e '.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the To!IowiVtg·offense(s'): _:::!.,_
Title & Section                   Nature of Offense                                                            Couut Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
 •    The defendant has been found not guilty on count(s)
                                                -------------------
 •    Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                          IMPRISONMENT
       The defendanti'sereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o .

                                    TIME SERVED                           • -----~~- days
 0 Assessment: $10 WAIVED               Fine: WAIVED
                                                 [:gJ
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all docun1ents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, August 8, 2019
                                                                          Date of Imposition of Sentence


Received
             =occUSccM-,------~                                            -111~
                                                                          HONORABLE F. A. GOSSETT III
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-23183
